PER CURIAM
Petitioner seeks review of a final order of the Superintendent of the Oregon State Penitentiary which found him guilty of violating a prison disciplinary rule prohibiting possession of narcotics. He contends that there was not sufficient evidence to support the finding of guilty and that the fine imposed was not authorized. There is sufficient evidence to support the finding. However, the fine is invalid. Watson v. OSP, 90 Or App 85, 750 P2d 1188 (1988).
Fine vacated; order otherwise affirmed.